United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-213
Issued: March 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2014 appellant filed a timely appeal from the August 14, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to expand his accepted work
conditions to include carpal tunnel syndrome, foot effusions of tarsal metatarsal joints, tendinosis
of the supraspinatus, infraspinatus, and subscapularis tendons, mild subacromial subdeltoid
bursitis, and mild effusions of the glenohumeral joint.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
In April 2014 OWCP accepted that appellant, then a 59-year-old mail handler, sustained
bilateral shoulder and upper arm sprains and right synovitis and tenosynovitis due to performing
his work duties over time. It has been accepted that appellant was required to lift and carry mail
sacks weighing up to 70 pounds and to push and pull heavy equipment.
On February 19, 2014 Dr. Mahe T. Nadeem, an attending Board-certified physical
medicine and rehabilitation physician, obtained x-ray testing of appellant’s extremities. The
x-ray testing of his left ankle/foot showed no evidence of fracture, but did show evidence of
postsurgical hardware at the posterior medial aspect of tibia with moderate degenerative changes
of the distal tibia, distal fibula, and proximal talus. There were moderate degenerative changes
of the ankle mortise joint.
The findings of April 28, 2014 magnetic resonance imaging (MRI) scan testing of
appellant’s left shoulder showed findings suggestive of impingement, mild subacromial
subdeltoid bursitis, mild effusion of the glenohumeral joint, tendinosis of the subscapularus
tendon, tendinosis of the supraspinatus and infraspinatus tendons, partial intrasubstance tear of
the supraspinatus tendon, and para-labral cyst which had a high correlation with the presence of
occult labral tears.
In an April 30, 2014 report, Dr. Nadeem discussed appellant’s work duties and noted that
he currently complained of pain in both shoulders, tingling in both hands, and back pain.
Appellant had knee pain with standing and right elbow pain with gripping and holding.
Dr. Nadeem mentioned February 19, 2014 x-ray testing of appellant’s extremities, April 28,
2014 MRI scan testing of his left shoulder, and February 24, 2014 electromyogram (EMG) and
nerve conduction velocity (NCV) testing.2 She stated, “In my professional medical opinion, the
patient’s conditions should be upgraded to include the diagnoses listed below due to the recent
diagnostic studies performed….” Dr. Nadeem recommended additional conditions be expanded
to include rotator cuff tear of the supraspinatus tendon, carpal tunnel syndrome, foot effusions of
tarsal metatarsal joints, tendinosis of the supraspinatus, infraspinatus, and subscapularis tendons,
mild subacromial subdeltoid bursitis, and mild effusions of the glenohumeral joint.
On May 14, 2014 OWCP medical adviser noted that appellant had mild generalized
degenerative arthritis which was not uncommon to his age group. He believed the request for
additional accepted conditions was based on multiple testing results, some of which were fraught
with frequent false positive findings, and which were not uncommon findings with any such tests
in appellant’s age group. OWCP medical adviser stated, “What is lacking here is a clear,
rational, causal related diagnosis that is supported by reliable history, physical findings, and
corroborating laboratory findings. With lack of these, it is my opinion that none of the diagnoses
should be accepted as job related.”
In a May 21, 2014 decision, OWCP denied appellant’s request to expand his accepted
work conditions as he had failed to submit sufficient rationalized medical evidence.
2

The record does not contain a copy of the February 24, 2014 EMG and NCV test findings.

2

The findings of June 4, 2014 MRI scan testing of appellant’s left shoulder showed
findings compatible with impingement and long segment of severe articular surface partial tear
of the supraspinatus tendon which had within it multiple small complete perforations or tears
without retraction.
In a June 10, 2014 report, Dr. Nadeem reported findings of examination on that date and
again recommended accepting the additional conditions of rotator cuff tear of the supraspinatus
tendon, carpal tunnel syndrome, foot effusions of tarsal metatarsal joints, tendinosis of the
supraspinatus, infraspinatus, and subscapularis tendons, mild subacromial subdeltoid bursitis,
and mild effusions of the glenohumeral joint. She stated, “In my professional medical opinion,
[appellant] has been a consistent patient at this office and by performing examinations,
therapeutic procedures, and sending out to request specific diagnostic procedures. The findings
of the diagnostic procedures specify unquestionable diagnosis. Therefore, I feel [appellant’s]
conditions should be upgraded….”
In a June 30, 2014 report, Dr. Gregg Podleski, an attending osteopath, described the
symptoms of appellant’s left shoulder. On July 15, 2014 Dr. Podleski performed a rotator cuff
repair of his left shoulder.
On August 8, 2014 OWCP medical adviser reviewed the recent diagnostic testing of the
left shoulder and Dr. Podleski’s July 15, 2014 operative report. He found left shoulder rotator
cuff tear should be accepted as work related.
In an August 14, 2014 decision, OWCP accepted a partial tear of the left rotator cuff, but
denied the expansion of the claim to include carpal tunnel syndrome, foot effusions of tarsal
metatarsal joints, tendinosis of the supraspinatus, infraspinatus, and subscapularis tendons, mild
subacromial subdeltoid bursitis, and mild effusions of the glenohumeral joint.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any specific condition and/or disability for which compensation is claimed are
causally related to the employment injury.3 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.4

3

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

See E.J., Docket No. 09-1481 (issued February 19, 2010).

3

ANALYSIS
In April 2014 OWCP accepted that appellant sustained bilateral shoulder and upper arm
sprains and right synovitis and tenosynovitis due to performing his work duties over time. Based
on the opinion of OWCP medical adviser, it expanded appellant’s accepted work conditions to
include a partial tear of the left rotator cuff.
Appellant also claimed that his accepted work conditions should be expanded to include
carpal tunnel syndrome, foot effusions of tarsal metatarsal joints, tendinosis of the supraspinatus,
infraspinatus, and subscapularis tendons, mild subacromial subdeltoid bursitis, and mild
effusions of the glenohumeral joint. The Board finds that appellant has failed to establish that
these conditions were caused by his employment.
In reports dated April 30 and June 10, 2014, Dr. Nadeem, an attending Board-certified
physical medicine and rehabilitation physician, recommended that carpal tunnel syndrome, foot
effusions of tarsal metatarsal joints, tendinosis of the supraspinatus, infraspinatus, and
subscapularis tendons, mild subacromial subdeltoid bursitis, and mild effusions of the
glenohumeral joint be accepted as work related.5
The Board notes that Dr. Nadeem did not provide sufficient medical rationale to support
the causal relationship of these conditions. Dr. Nadeem did not adequately explain how these
conditions were work related or why they were not duplicative of other accepted conditions.6 In
her June 10, 2014 report, she stated that her request was justified by diagnostic testing, but she
did not explain the basis for this statement.
Moreover, the record contains an opinion of OWCP medical adviser explaining why
these additional medical conditions should not be accepted as work related. In his August 8,
2014 report, OWCP medical adviser stated that the conditions of tendinosis of the supraspinatus,
infraspinatus, and subscapularis tendons, mild subacromial subdeltoid bursitis, and mild
effusions of the glenohumeral joint were duplicative of other accepted work conditions. He also
explained how the medical evidence, including the diagnostic testing in the record, did not
clearly show that the claimed conditions of carpal tunnel syndrome and foot effusions of tarsal
metatarsal joints were work related. OWCP medical adviser found the reports of Dr. Podleski
did not show carpal tunnel syndrome and that diagnostic testing suggested that appellant’s foot
effusions were due to a nonwork-related condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

Dr. Nadeem also recommended that appellant’s claim include a left rotator cuff tear, but this condition was in
fact accepted by OWCP.
6

See supra note 4.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to expand his accepted
work conditions to include carpal tunnel syndrome, foot effusions of tarsal metatarsal joints,
tendinosis of the supraspinatus, infraspinatus, and subscapularis tendons, mild subacromial
subdeltoid bursitis, and mild effusions of the glenohumeral joint.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

